NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            19-DEC-2022
                                            08:21 AM
                                            Dkt. 49 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


     ESTATE OF VIVIAN T. LORD, by her PERSONAL REPRESENTATIVE
     WILLIAM H. GILLIAM, and WILLIAM H. GILLIAM individually,
    Plaintiffs-Appellants, v. LESLIE KOBATA, REGISTRAR, in his
   Official Capacity Only; PORTER McGUIRE KIAKONA & CHOW, LLP;
PORTER McGUIRE KIAKONA, LLP; FOREST B. JENKINS; CHANG NISHIOT SIA
      NAKAMURA GOYA; JEFFREY H.K. SIA; DOROTHY P.H. MEISNER;
     SHANA MAGUIRE; HAWAII FIRST, INC. AND ASSOCIA, INC., dba
 ASSOCIA HAWAII; ASSOCIATION OF APARTMENT OWNERS OF KUHIO SHORES
                  AT POIPU, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
          Upon review of the record, it appears that self-
represented Plaintiffs-Appellants Vivian T. Lord, by Her Personal
Representative William H. Gilliam, and William H. Gilliam,
individually appeal from the Circuit Court of the First Circuit's
(circuit court) (a) September 7, 2022 "Order Granting (1)
Defendants Hawaii First, Inc., and Certified Management Inc. dba
Associa, Inc. (Incorrectly Identified as Associa, Inc. dba
Associa Hawaii)'s Motion to Dismiss[,] (2) Defendant Association
of Apartment Owners of Kuhio Shores at Poipu's Substantive
Joinder to Motion to Dismiss[,] (3) Defendants Porter McGuire
Kiakona & Chow, LLP and Porter McGuire Kiakona, LLP's Substantive
Joinder to Motion to Dismiss" and (b) September 26, 2022 "Order
Granting (1) Defendants Porter McGuire Kiakona & Chow, LLP and
Porter McGuire Kiakona, LLP's Motion to Declare Plaintiff
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

William H. Gilliam a Vexatious Litigant Filed August 2, 2022
[dkt. no. 120] (the 'Motion'); (2) Defendants Hawaii First, Inc.,
and Certified Management Inc. dba Associa, Inc. (Incorrectly
Identified as Associa, Inc. dba Associa Hawaii)'s Substantive
Joinder to Motion Filed August 10, 2022 [dkt. no. 136]; and (3)
Defendant Association of Apartment Owners of Kuhio Shores at
Poipu's Substantive Joinder to Motion Filed August 12, 2022 [dkt.
no. 158]."
             However, we lack jurisdiction over this appeal because
the circuit court has not entered a final, appealable order or
judgment.     See Hawaii Revised Statutes (HRS) § 641-1(a) (2016);
Hawai i Rules of Civil Procedure Rules 54(b), 58; Jenkins v.
Cades Schutte Fleming & Wright, 76 Hawai i 115, 119, 869 P.2d
1334, 1338 (1994). Further, the orders appealed from are not
independently appealable under the collateral-order doctrine, the
Forgay1 doctrine, or HRS § 641-1(b).             See Greer v. Baker, 137
Hawai i 249, 253, 369 P.3d 832, 836 (2016) (setting forth the
requirements for appealability under the collateral-order
doctrine and the Forgay doctrine); HRS § 641-1(b) (specifying
requirements for leave to file interlocutory appeal);see also,
e.g., Yamauchi v. Middleton, No. CAAP-XX-XXXXXXX, 2015 WL
2164599, at *1 (App. May 5, 2015) (Order Dismissing Appeal).
             Therefore, IT IS HEREBY ORDERED that this appeal is
dismissed for lack of appellate jurisdiction.
             DATED:   Honolulu, Hawai i, December 19, 2022.

                                           /s/ Keith K. Hiraoka
                                           Presiding Judge

                                           /s/ Sonja M.P. McCullen
                                           Associate Judge

                                           /s/ Derrick H.M. Chan
                                           Associate Judge




     1
         Forgay v. Conrad, 47 U.S. 201 (1848).

                                       2